 

Exhibit 10.1

 

Agreement to Appoint Dr. Keith Aqua to the following Position:

CHIEF MEDICAL OFFICER (“CMO”)

 

[ex10-1_001.jpg]

 

Tauriga Sciences Inc.

555 Madison Avenue, 5th Floor

New York, NY 10022

 

Keith Aqua MD: Chief Medical Officer

 

AGREEMENT DURATION: 12 Months (July 15, 2020 thru July 15, 2021), the “Term”.

 

This Comprehensive Consulting Agreement (this “Agreement”) is made effective as
of July 15, 2020 by and between Tauriga Sciences Inc. (OTCQB: TAUG) (“TAUG” or
“Tauriga”), a Florida corporation, with a principal address of 555 Madison
Avenue, 5th Floor New York, NY 10022 and Dr. Keith Aqua (“Dr. Aqua”), an
individual, with its mailing address at 14370 Halter Road // Wellington, Florida
33414 .

 

W I T N E S S E T H:

 

PERSONAL BIO: Dr. Keith Aqua

 

As Chief Medical Officer, Keith A. Aqua, MD brings more than 25 years of
industry experience as a private practitioner and certified clinical
investigator to Tauriga Sciences. Alongside his clinical research, Dr. Aqua is a
board-certified obstetrician/gynecologist with a thriving private practice in
West Palm Beach, Florida. He received a B.A. from the University of Pennsylvania
and an M.D. from The Ohio State University. After completing his residency at
the University of Arizona Health Sciences Center, he co-founded the Institute
for Women’s Health and Body, a large single specialty group located in Palm
Beach County, Florida. In 2001, he founded Visions Clinical Research, and in
2015 he founded the Atlantic Clinical Research Collaborative. He has been a
Principal Investigator on over 300 pharmaceutical industry-sponsored clinical
trials. He has received numerous teaching awards and has a number of
publications and citations related to research in women’s health, dermatology,
and family medicine. He is currently a speaker for several pharmaceutical
companies and is an adjunct clinical professor at the Charles E. Schmidt College
of Medicine at Florida Atlantic University.

 

 

 

 

WHEREAS, Tauriga is engaged in the manufacture, sale and distribution of a CBD
Infused Chewing Gum Product Line (branded as Tauri-Gum™) (the “Products”)
initially focusing on the Medical Practice Business Segment (Additionally:
Clinical Trial Design);

 

WHEREAS, Tauriga is the owner or exclusive United States licensee, with
authority to sublicense, of the trademarks listed on Exhibit A hereto, and all
service marks, designs, logos, trade names, advertising, commercial symbols and
slogans used in connection with Products (as defined below) (collectively or
separately, the “Trademarks”) for the Products and/or such other products that
may become subject to this Agreement;

 

WHEREAS, Dr. Aqua is engaged in the field of Obstetrics/Gynecology in South
Florida and has relationships with numerous medical practices, physicians, and
other helpful contacts – across the United States of America.

 

WHEREAS, Tauriga and Dr. Aqua have agreed that the Date of Execution shall be
defined as: July 15, 2020.

 

In consideration of the matters described above, and of the mutual benefits and
obligations set forth in this agreement, the parties agree as follows:

 

[ex10-1_002.jpg]

 

-2-

 

 

INTRODUCTIONS TO MEDICAL PRACTICES.

 

THREE DISTINCT CBD Infused Chewing Gum Flavors - Tauri-Gum™ Flavors (Mint, Blood
Orange, Pomegranate) and Plant Based Gummy Product, branded as: Tauri-Gummies.
As recently disclosed, Two CBG Infused Chewing Gum Flavor – Tauri-Gum™
(Peach-Lemon and Black Currant), and One Immune Booster version (Pear Bellini).

 

ASSISTANCE WITH PROGRESSING TAURIGA PHARMA DEVELOPMENT

 

Tauriga Sciences, Inc. is currently developing a Pharmaceutical Grade version of
Tauri-Gum™ for the potential treatment of Nausea – as a symptom of ongoing
Chemotherapy treatment (Indication: Nausea Regulation).

 

I. TAURIGA OBLIGATIONS.

 

1. Marketing Support. Dr. Aqua and Tauriga shall from time to time during the
Term of this Agreement, mutually determine promotional and marketing programs

 

2. Materials to be Furnished by Tauriga. Tauriga shall furnish to Dr. Aqua
technical and sales promotional materials, brochures, bulletins, and
specification data on Products from time to time. Such materials will be
furnished in reasonable quantities at no cost to Dr. A

 

3. Intellectual Property. During the Term, Tauriga hereby grants to Dr. Aqua a
limited, non-transferrable, non-exclusive license to use the Trademarks and
intellectual property owned or licensed by Tauriga (“Other IP”). Tauriga shall
fill promptly all orders from Dr. Aqua for Products and for other items to be
provided by Tauriga hereunder.

 

4. Tauriga shall promptly pay or credit to Dr. Aqua’s account, when due, not
less frequently than monthly, all approved and verified credits, discounts,
allowances, incentive payments, bill backs or other reimbursements due Dr. Aqua
pursuant to any program to which the parties may agree.

 

5. Tauriga represents and warrants that:

 

(a) the Products upon delivery to Dr. Aqua,

 

(i) shall be pure and wholesome, fit for human use, merchantable and free from
all defects,

 

(ii) shall, in all instances, comply with all applicable Federal, state or local
laws and regulations, in all respects, including without limitation, beverage
quality, labeling, identity, quantity, packaging, and returnable container or
deposit requirements;

 

(iii) shall not be adulterated and misbranded within the meaning of those terms
under the Federal Food, Drug and Cosmetic Act, as amended, and shall not be an
article or articles which may not, under the provisions, of said Act, be
introduced into interstate commerce;

 

(iv) shall not be adulterated or misbranded within the meaning of the Federal
Insecticide, Fungicide, and Rodenticide Act, the Federal Hazardous Substances
Act, or any applicable state act or any other applicable Federal, state, or
local law or regulation; and

 

-3-

 

 

(v) when delivered to Dr. Aqua, shall have a remaining shelf life of not less
than twelve (12) months, the expiration of which shall be clearly marked on the
outside of all cartons and pallets;

 

(b) it is the owner or exclusive U.S. licensee of the Trademarks and Other IP,
that it has the right to license the Trademarks and Other IP to Dr. Aqua
throughout the Term of this Agreement, and that Dr. Aqua’s use of the Trademarks
and Other IP as provided by this Agreement will not infringe or violate the
rights of any third party; and

 

(c) it is free to enter into this Agreement and is not under any obligation,
written or otherwise, to any other party which would prevent Tauriga from
complying with all the terms and conditions of this Agreement

 

II. CONSIDERATION. In addition to any other amounts due to Dr. Aqua hereunder,
Tauriga shall pay and/or deliver the following:

 

1. Restricted Stock. Tauriga shall issue and deliver 750,000 shares of TAUG
common stock to Dr. Aqua, fully paid for and vested upon the execution of this
Agreement. The Rule 144 date, shall commence on July 15, 2020. An additional
750,000 shares of TAUG common stock shall be issued and delivered to Dr. Aqua
and fully vested over the course of the next 12 months (duration of this
Agreement). For example, 62,500 shares are to be issued, delivered, and fully
vested on a monthly basis, and every month, starting August 15, 2020, until the
end of the Agreement.

 

2. Cash Payments. $4,000 per quarter to be invoiced by Dr. Aqua to the Company
on the last day of the quarter and to be paid by the Company to Dr. Aqua on the
15th of the month following the preceding quarter (two weeks) after the quarter
has ended.

 

3. Business Development/Distribution Channels/Clinical Trials. Tauriga shall
compensate Dr. Aqua cash, additional common stock, and/or a percentage of
product sales on any special project, business lead, clinical trial, or new or
expanded revenue stream an amount that is agreed upon by both parties in
writing. This additional compensation shall be delivered to Dr. Aqua or paid to
Dr. Aqua at a time. and in accordance with, a mutually agreed upon schedule.

 

III. TERMINATION

 

1. This Agreement shall remain in effect and is only terminable by Company for
cause. Cause shall be defined as the loss of medical licensure of Dr. Aqua,
conviction of a felony or finding of a similar bad act by Dr. Aqua, death or
incapacitation of Dr. Aqua, or a material breach of any term or obligation of
Dr. Aqua under the Agreement.

 

2. In addition, if either Party shall file a voluntary petition in bankruptcy,
be declared bankrupt, make an assignment for the benefit of creditors, or suffer
the appointment of a receiver or trustee of its assets or is declared insolvent,
that party shall be in breach of a material obligation of this Agreement, and
the non-breaching Party may immediately terminate this Agreement upon written
notice to the breaching Party.

 

3. Nothing contained herein shall be deemed to limit either Party’s right to
obtain damages or equitable relief if either Party shall breach its obligations
under this Agreement. All remedies shall be cumulative and are intended to be,
and shall be non-exclusive.

 

-4-

 

 

  IV. Dr. A AS AN INDEPENDENT CONTRACTOR. Dr. Aqua and Tauriga shall remain
independent contractors and nothing herein shall be interpreted as the parties
hereto acting in concert or as joint venturers or partners. Except as
specifically set forth herein, Dr. Aqua and Tauriga do not convey to each other
any property interest in the other’s corporate name, Trademarks or intellectual
property. Dr. Aqua has not paid nor agreed to pay any fee or other consideration
for the rights conferred on it hereby, and agrees that it is not a franchisee
within the meaning of, and hereby expressly waives, to the fullest extent
permitted by law, the benefits of and any claim under, any statute or rule
regulating franchises, distribution agreements or similar matters, or any so-
called franchisee or distributor protection, or business opportunity or
dealership, laws.         V. ASSIGNMENT. This Agreement shall be binding upon
and inure to the benefit of the successors and permitted assigns of each party.
This Agreement is not assignable by either party without the prior express
written consent of the other party, and any purported assignment without such
consent shall be null and void. Notwithstanding the foregoing, Dr. Aqua may
assign this Agreement to a subsidiary of or other affiliated entity in common
control with Dr. Aqua without Tauriga’s consent upon written notice to Tauriga
of such assignment, so long as Dr. Aqua remains primarily liable for its
obligations.

 

VI. INDEMNIFICATION

 

1. Tauriga shall indemnify, hold harmless and defend Dr. Aqua, its affiliates
and their respective officers, directors and employees from any and all loss,
liability, claim, damage, including but not limited to, claims of injury or
death to person or damage to property, and expenses (including reasonable
attorney’s fees) which they, or any of them, may suffer or incur as a result or
arising out of the breach of any representation or obligation under this
Agreement, and/or with respect to the Products, or the manufacturing,
distribution or other activities of Tauriga under this Agreement, including any
intentional or negligent act/or omission to act by Tauriga or any of its
employees, agents, officer or directors.

 

2. In any claim for indemnification under this Agreement, the party seeking
indemnification (the “Indemnitee”) shall give written notice to the other party
against which such indemnification is sought (the “Indemnitor”) with reasonable
promptness after notice of any claim or suit involving, or which could involve,
an indemnifiable claim under this Agreement. Notwithstanding anything to the
contrary provided in this Agreement, in any action in which such third party
claims are asserted against the Indemnitee (whether or not such claim is covered
by insurance), the Indemnitee shall assert his, her or its right of
indemnification against the Indemnitor in that action, by whatever procedural
options are available to the Indemnitee. If the Indemnitor has acknowledged in
writing its obligation to indemnify the Indemnitee in respect of third party
claim, the Indemnitee shall not settle or otherwise compromise such claim
without the prior written consent of the Indemnitor, which consent shall not be
unreasonably withheld, unless this condition violates the provisions of the
Indemnitor’s liability insurance policy. The parties shall cooperate with one
another in the defense of any indemnifiable claim.

 

-5-

 

 



  VII. INSURANCE. Tauriga maintains a product Liability Insurance Policy of
$8,000,000 as of March 1, 2020         VIII. AUTHORITY. The undersigned persons
executing this Agreement hereby certify that they are duly authorized and
empowered by the governing board of their respective company or corporation, and
the articles and bylaws and/or operating agreement, as applicable, thereof, to
execute and deliver this Agreement.

 

IX. FORCE MAJEURE

 

1. A party’s obligation hereunder shall be suspended if such party is prevented
from performing its obligations as a result of fire, flood, explosion, accident,
breakdown of machinery, product tampering by third parties, governmental acts,
laws or regulations (other than government action in response to public health
violations by such party), war, terrorism, labor difficulties, any act of God or
any other cause not within such party’s control, which, by the exercise of
reasonable due diligence, such party is not able to avoid or overcome within a
reasonable period of time (each, a “Force Majeure”).

 

2. If Dr. Aqua is the party that is unable to perform its obligations under this
Agreement during the event of Force Majeure, upon the occurrence of a Force
Majeure event, Dr. Aqua shall assess in good faith, the projected duration of
the Force Majeure event. If Dr. Aqua reasonably anticipates the duration will be
sixty (60) days or less, Dr. Aqua will notify Tauriga in writing of the
anticipated duration, and Tauriga may distribute its products through another
distribution channel.

 

3. Notwithstanding any other provision of this Agreement, if a Force Majeure
event continues for more than ninety (90) days, the party whose performance is
not impaired by such Force Majeure event may terminate this Agreement upon
written notice to the other party, and such termination shall be with cause.

 

  X. WAIVER. Failure of either party at any time to require performance by the
other party of any provision of this agreement shall in no way affect the full
right to require such performance at any time thereafter. The waiver of either
party to any provision of this Agreement shall not be taken or held to be a
waiver of any succeeding breach of such provisions or as a waiver of the
provision itself.         XI. GOVERNING LAW; JURISDICTION. The parties agree
that this Agreement shall be governed by, construed, and enforced in accordance
with the laws of the State of New York, without regard to principles of
conflicts of laws. EACH OF THE PARTIES CONSENTS THAT ANY LEGAL ACTION OR
PROCEEDING AGAINST IT UNDER, ARISING OUT OF OR IN ANY MANNER RELATING TO THIS
AGREEMENT, SHALL BE BROUGHT EXCLUSIVELY IN ANY COURT OF THE STATE OF NEW YORK OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, IN
EACH CASE, IN THE COUNTY OF NEW YORK. EACH OF THE PARTIES EXPRESSLY AND
IRREVOCABLY CONSENTS AND SUBMITS TO THE PERSONAL JURISDICTION OF ANY OF SUCH
COURTS IN ANY SUCH ACTION OR PROCEEDINGS. EACH OF THE PARTIES AGREES THAT
PERSONAL JURISDICTION OVER IT MAY BE OBTAINED BY THE DELIVERY OF A SUMMONS
(POSTAGE PREPAID) IN ACCORDANCE WITH THE PROVISIONS OF SECTION XX OF THIS
AGREEMENT. ASSUMING DELIVERY OF THE SUMMONS IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 19 OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES ANY ALLEGED LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OF
FORUM NON CONVENIENS OR ANY SIMILAR BASIS. EACH PARTY WAIVES TRIAL BY JURY IN
ANY PROCEEDING HEREUNDER.         XII. ARBITRATION. All disputes under this
Agreement that cannot be resolved by the parties shall be submitted to
arbitration under the rules and regulations of the American Arbitration
Association. Either party may invoke this paragraph after providing thirty (30)
days’ written notice to the other party. All costs of arbitration shall be
divided equally between the parties. Any award may be enforced by a court of
law.

 

-6-

 

 

XIII. PRESS RELEASES. Dr. Aqua acknowledges that Tauriga may be required to
issue press releases from time to time as a reporting company subject to the
requirements of the Securities Exchange Act of 1934 Act (the “34 Act”) regarding
material events relating to any matter directly or indirectly pertaining to the
Agreement, the results therefrom and/or the course of conduct of the Parties
relating thereto. In this regard, Tauriga acknowledges and agrees that it shall
not issue any press release referring, directly or indirectly, to the Agreement,
Dr. Aqua and/or any of its affiliates, without the prior written approval of Dr.
Aqua.

 

XIV. ENTIRE AGREEMENT. This Agreement shall constitute the entire agreement
between the parties and any prior understanding or representation of any kind
preceding the date of this agreement shall not be binding upon either party
except to the extent incorporated in this Agreement.

 

XV. MODIFICATION OF AGREEMENT. Any modification of this Agreement or additional
obligation assumed by either party in connection with this Agreement shall be
binding only if evidenced in writing and signed by each party or an authorized
representative of each party.

 

XVI. EFFECT OF PARTIAL INVALIDITY. The invalidity of any portion of this
Agreement will not and shall not be deemed to affect the validity of any other
provision. In the event that any provision of this Agreement is held to be
invalid, the parties agree that the remaining provisions shall be deemed to be
in full force and effect as if they had been executed by both parties subsequent
to the expungement of the invalid provision.

 

XVII. NOTICES. Any notice provided for or concerning this Agreement shall be in
writing and shall be deemed sufficiently given when sent a nationally recognized
overnight courier service to the persons and address as set forth below:

 

For Dr. Aqua:

 

Keith Aqua MD



14370 Halter Road

Wellington, Florida 33414

Attn: Dr. Keith Aqua

 

For Tauriga Sciences:

 

Tauriga Sciences Inc.

555 Madison Avenue, 5th Floor New York, NY 10022

Attn: Seth M. Shaw, CEO

 

XVIII. PARAGRAPH HEADINGS. The titles to the paragraphs of this Agreement are
solely for the convenience of the parties and shall not be used to explain,
modify, simplify, or aid in the interpretation of the provisions of this
Agreement.

 

XIX. COUNTERPARTS AND FAX SIGNATURES. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, and all such
counterparts shall constitute a single instrument. The parties agree that a
facsimile or digital signature of a party hereto shall be deemed to be as
legally effective and binding as a signed original; provided, however, any party
providing a fax or digital signature shall be required to promptly forward a
signed original to any requesting party.

 

-7-

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and year first above written.



 

 
Tauriga Sciences Inc.       07/19/2020 By:   Name: Seth M. Shaw   Title: Chief
Executive Officer,         Dr. Keith Aqua         By:     Name: Dr. Keith Aqua  
Title: Chief Medical Officer

 

-8-

 

 

